 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   BRIAN CAPUTO,                                                Case No. 1:15-cv-01008-EPG (PC)
10                   Plaintiff,                                   ORDER ADVANCING TELEPHONIC
                                                                  TRIAL CONFIRMATION HEARING TO
11          v.                                                    JULY 30, 2019, AT 9:30 A.M. (11:30 A.M.
                                                                  CENTRAL TIME) AND VACATING TRIAL
12   GONZALEZ and BLACK,                                          DATE
13                   Defendants.                                  ORDER DIRECTING CLERK TO MAIL A
                                                                  COPY OF THIS ORDER TO THE
14                                                                WARDEN AND LITIGATION
                                                                  COORDINATOR AT USP YAZOO CITY
15

16

17

18            Brian Caputo (“Plaintiff”) is a prisoner1 proceeding pro se and in forma pauperis in this
19   this civil rights action filed pursuant to 42 U.S.C. § 1983.
20            The parties have consented to magistrate judge jurisdiction and this action has been
21   referred to the undersigned “for all purposes within the meaning of 28 U.S.C. § 636(c), to
22   conduct any and all further proceedings in the case, including the trial and entry of final
23   judgment.” (ECF No. 195, p. 2)
24            To accommodate the Court’s calendar, IT IS ORDERED that:
25                1. The Telephonic Trial Confirmation Hearing is ADVANCED to July 30, 2019, at
26                     9:30 a.m. (11:30 a.m. Central Time). To join the hearing, each party is directed
27
              1
              Plaintiff was detained at Kern County Jail at the time of the incidents alleged in the complaint. He is
28   now incarcerated at USP Yazoo City.

                                                              1
 1                 to call the toll-free number (888) 251−2909 and use Access Code 1024453.
 2                 Plaintiff shall make arrangements with staff at his institution of confinement for
 3                 his attendance at the hearing.        The Warden and Litigation Coordinator at
 4                 Plaintiff's institution of confinement shall make Plaintiff available for the
 5                 hearing at the date and time indicated above. To the extent possible, prior to the
 6                 hearing defense counsel shall confirm with Plaintiff’s institution of confinement
 7                 that arrangements have been made for Plaintiff’s attendance.
 8              2. The trial date of October 1, 2019, is VACATED. Instead, the trial will begin on
 9                 one of the following dates: November 4, 2019, November 18, 2019, December
10                 2, 2019, or January 27, 2020. At the Telephonic Trial Confirmation Hearing the
11                 parties shall be prepared to discuss their preferred trial date.
12              3. The Clerk of Court is directed to mail a copy of this order to the Warden and
13                 Litigation Coordinator at USP Yazoo City.
14
     IT IS SO ORDERED.
15

16
       Dated:     July 12, 2019                                /s/
17                                                       UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28

                                                     2
